Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 22, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Amendments
           Applicant's amendments, filed June 22, 2021, is acknowledged. 
	Claims 1-5 are cancelled.
	Applicant has amended claim 15.
	Claims 6-34 are pending.
Claims 6-34 are under examination. 

	
Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Applications 62/869,958, filed July 2, 2019, and 62/751,483, filed October 26, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 06/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
NPL citations A, H-J, L, O-P are defective for one or more of these requirements. These citations require further clarification as to the publication date (i.e. date of earliest public availability), as discussed above.
In papers filed 06/22/2021, Applicant remarks that the relevant publication dates of the cited references, including the month/day, can be found within the printed publications themselves. Applicant is reminded that the issue is not that one can find or discover the relevant publication dates of the cited references by reviewing the printed publications themselves or the publisher’s website. The issue is that Applicant’s citations provided in the IDS fail to identify the relevant publication dates.

Drawings
The color drawings filed 06/22/2021 are accepted by the Examiner. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/22/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
In particular, the prior rejections under 35 U.S.C. 102 and 35 U.S.C. 103 relying on (1) US 2007/0105206 A1 to Lu et al. and (2) Zhan et al. “Low-frequency ac electroporation shows strong frequency dependence and yields comparable transfection results to dc electroporation”, Journal of Controlled Release, 160 (2012) 570–576, have been withdrawn. In this case, with respect to the “electroporation zone” as recited in paragraph (iii) of claim 6, the prior rejections relied on a combination of dimensions from both the “narrow sections” and “wide sections” between the first and second electrodes of the devices of Lu and Zhan to arrive at the recited dimensions and ratios of the “electroporation zone” recited in paragraph (iii) of claim 6 that is considered inconsistent with the electroporation zone having a “substantially uniform cross-sectional area” as recited in claim 6. For these reasons, the rejections have been withdrawn. 
Applicant’s arguments filed 06/22/2021, on pages 9-13, with respect to the rejections relying on Lu and Zhan have been carefully considered but are moot because the rejections have been withdrawn for the reasons discussed in the preceding paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6-10, 18-19, 21-25, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100.
This rejection is repeated for the same reasons as set forth in the Office action mailed 02/22/2021. Examiner’s reply to Applicant’s traversal follows the reiterated rejection below. 
(claim 6) It is noted that the instant specification does not define the term “electroporation zone.” Under the broadest reasonable interpretation, the term “electroporation zone,” as recited in paragraph (iii) of claim 6, is not limited to the entire region between the first outlet and second inlet, but embraces any sub-region between the first outlet and second inlet.
Geng discloses a method of introducing a composition into a plurality of cells suspended in a flowing liquid (see ABSTRACT), the method comprising:
	(a) providing a device comprising:
	(i) a first electrode comprising a first outlet, a first inlet, and a first lumen comprising a minimum cross-sectional dimension;
	 (ii) a second electrode comprising a second outlet, a second inlet, and a second lumen comprising a minimum cross-sectional dimension; and
	(iii) an electroporation zone disposed between the first outlet and the second inlet,
	wherein the electroporation zone has a substantially uniform cross-sectional area, 
	wherein the first outlet, the electroporation zone, and the second inlet are in fluidic communication.
See Figure 1 on page 92. Figure 1 of Geng is provided below.
only the field intensity in the narrow section(s) E2 is higher than the threshold for electroporation. Cells experience pulse-like electrical field variation(s) while flowing through the channel” (emphasis added). Hence, under the broadest reasonable interpretation, the "electroporation zone" could be considered to comprise the wide sections and narrow sections (the regions wherein the electric field is applied) or the "electroporation zone" could be considered only to comprise the narrow sections (the regions wherein the field intensity is higher than the threshold for electroporation).
Geng discloses that the narrow section has a length of 1 mm, and the wide sections have a length of 10 mm (Figure 3 on page 95). 
With respect to the 320x device, disclosed by Geng (see Figure 3), the width of the narrow section is 873 microns, and the width of the first and second lumen (the first and second wide sections) is 8730 microns, and the entire channel depth is 550 microns. Hence the electroporation zone has a depth (a minimum cross-sectional dimension) of 550 microns, and the first and second lumen have a depth (a minimum cross-sectional dimension) of about 550 microns, and therefore the ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone is about 1:1, under the broadest reasonable interpretation.
Geng further discloses that the method comprises the steps of:
	(b) applying an electrical potential difference between the first and second electrodes, thereby producing an electric field in the electroporation zone (page 93, first full paragraph, “The 
	(c) passing the plurality of cells and the composition in the flowing liquid through the electroporation zone, thereby enhancing permeability of the plurality of cells and introducing the composition into the plurality of cells (page 93, first full paragraph, “The harvested cells were washed in the electroporation buffer by centrifuging at 300 g for 5 min, resuspended in the electroporation buffer containing 40 μg/mL of pEGFP-C1 plasmids at a density of 2×106 cells/mL, and incubated on ice. The cell/plasmid mixture was subsequently flowed through the device for electroporation while the voltage across the channel was on.”).
(claim 7) Geng discloses that the electric field strength is 500, 600, 700, 800, and 900 V/cm in the electroporation zone (i.e. the narrow sections) (see Figures 3a, 3b, and 3c on page 95).
(claim 8) Geng discloses wherein the plurality of cells is in a separate liquid than the composition (i.e. material that is introduced into the cells) before step (c) (see Section 2.3 on page 92, “Cells were subcultured every 2 days at a ratio of 1:10.”; and page 93, first full paragraph, “The harvested cells were washed in the electroporation buffer by centrifuging at 300 g for 5 min, resuspended in the electroporation buffer containing 40 μg/mL of pEGFP-C1 plasmids”).
(claim 9) Geng discloses a flow rate of 4.4 mL/min (page 95, “For example, with a residence time of 6.6 ms in the narrow section, a 320× device allowed a flow rate of 4.4 mL/min through the device.”). Geng discloses wherein the fluid delivery source is configured to deliver the liquid and/or the plurality of cells in suspension through the first lumen to the second outlet (see Figure 1 on page 92). Geng further discloses achieving a flow rate of about 20 mL/min (page 99, col. 1, “we ∼20 mL/min) and with high efficiency (up to ∼75% transfection for CHO cells)”).
(claim 10) Geng discloses residence time in the narrow section of 6.6 ms (page 95, “For example, with a residence time of 6.6 ms in the narrow section, a 320× device allowed a flow rate of 4.4 mL/min through the device.”).
(claim 18) Geng discloses the composition comprises DNA (page 93, first full paragraph, “The harvested cells were washed in the electroporation buffer by centrifuging at 300 g for 5 min, resuspended in the electroporation buffer containing 40 μg/mL of pEGFP-C1 plasmids”).
(claim 19) Geng discloses wherein the plurality of cells is CHO-K1 cells (i.e. Chinese hamster ovary cells) (see Section 2.3 on page 92; and ABSTRACT).
(claims 21) Geng discloses that the narrow section has a length of 1 mm, the wide sections have a length of 10 mm, and the entire channel has a depth of 550 microns (Figure 3 on page 95).
(claim 22) Geng discloses that the entire channel has a depth of 550 microns. Hence the electroporation zone has a depth (a minimum cross-sectional dimension) of 550 microns, and the first and second lumen have a depth (a minimum cross-sectional dimension) of about 550 microns, and therefore the ratio of the minimum cross-sectional dimension of each of the first and second lumen to the minimum cross-sectional dimension of the electroporation zone is about 1:1, under the broadest reasonable interpretation.
(claim 23) Geng discloses that the narrow section has a length of 1 mm, the wide sections have a length of 10 mm, and the width of the wide sections (a minimum cross-sectional dimension) is 8730 microns (Figure 3 on page 95).
(claims 24-25) Geng discloses achieving a flow rate of about 20 mL/min (page 99, col. 1, “we demonstrated delivery of genes into mammalian cells by flow-through electroporation under ∼20 mL/min) and with high efficiency (up to ∼75% transfection for CHO cells)”).
(claims 33-34) Geng discloses residence time in the narrow section of 6.6 ms (page 95, “For example, with a residence time of 6.6 ms in the narrow section, a 320× device allowed a flow rate of 4.4 mL/min through the device.”).

Figure 1 of Geng et al.

    PNG
    media_image1.png
    138
    400
    media_image1.png
    Greyscale


Response to arguments: Applicant’s remarks filed 06/22/2021 have been carefully considered, but are not found persuasive. 
Applicant argues that the prior art references lack electrodes with lumens because the electrodes of the prior art references are “wire” electrodes, which inherently have no lumen, inlet, or 
As an initial matter, in order to maintain a clear record and avoid confusion, Applicant should cite specific passages of the prior art references when discussing the specific disclosures/teachings of said prior art references. With respect to the Geng disclosure, Geng discloses that the device comprises two platinum “wire electrodes” on page 92, section 2.4.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the instant claims do not recite that the electrodes are not “wire electrodes.” The instant claims place no limitation on the shape or form of the electrodes used. For example, the instant claims do not recite wherein the conductive metal element of the electrodes are in the form of a plate (sheet), as opposed to the form of a wire (flexible thread). It is further noted that reference to a “wire electrode” does not refer to any particular shape because a metal wire can form a myriad of different shapes, e.g. a needle or rod shape, a helical shape, a C-shaped curve, a planar or curved mesh, etc. Furthermore, page 52, lines 7-14, of the instant specification discloses that the term “lumen” refers to “an interior cavity of an electrode … that allows for fluid to pass through” and that “Part or all of a lumen of an electrode may be conductive or non-conductive. For example, a lumen of an electrode may encase a C-shaped conductive element that does not completely surround the perimeter of the lumen” (emphasis added). That is, the instant specification discloses that “a lumen of an electrode” (or an electrode comprising a lumen) does not refer a .


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100, as applied to claims 6-10, 18-19, 21-25, 33-34, above; in view of Faurie et al. “Electro-mediated gene transfer and expression are controlled by the life-time of DNA/membrane complex formation”, J Gene Med, 2010, 12: 117–125; as evidenced by Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4.
This rejection is repeated for the same reasons as set forth in the Office action mailed 02/22/2021. Examiner’s reply to Applicant’s traversal follows the reiterated rejection below. 
(claim 11) Geng teaches applying constant direct current (ABSTRACT, “Here we present a novel flow-through electroporation method for delivery of genes into cells at high flow rates (up to 20 mL/min) based on disposable microfluidic chips, a syringe pump, and a low-cost direct current (DC) power supply that provides a constant voltage.”). Prior to the effective filing date of instantly claimed invention Faurie is considered relevant prior art for teaching a method of electroporation, wherein the electric field is produced by voltage pulses. In particular, Faurie teaches unipolar and bipolar pulsed direct current (Faurie, page 119, col. 2, “six unipolar or bipolar rectangular pulses lasting 1 ms at various repetition frequencies were applied at a 400 V amplitude (800 V/cm voltage to electrode distance ratio)”; page 122, col. 2, “The electric field was thus either delivered in a single direction (unipolar conditions), or its direction was reversed between consecutive pulses (bipolar conditions)”), and reports greater transfection efficiency using bipolar pulsed direct current due to the reversal of the polarity of the electric field (see Figure 5 on page 122; see also page 124, col. 1, “Gene expression will be improved by increasing the number of interaction sites between plasmid DNA and the cell membrane. This can be carried out either by applying electric pulses of reversed polarity or by changing electric field direction”). There, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute constant direct current, as taught by Geng, with pulsating bipolar direct current, as taught by Faurie, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute constant direct current, as taught by Geng, with pulsating bipolar direct current, as taught by Faurie, because Faurie reports improved transfection efficiency when using discrete direct current pulses of reversed polarity (Figure 5 on page 122; see also page 124, col. 1, “Gene expression will be improved by increasing the number of interaction sites between plasmid DNA and the cell membrane. This can be carried out either by applying electric pulses of reversed polarity or by changing electric field direction”).

(claims 13, 27-28) Faurie teaches a pulse duration of 1 ms (Figure 5 on page 122).
(claims 14, 29-30) Faurie teaches a pulse frequency of 0.1, 1, 10, and 77 Hz (Figure 5 on page 122). Zhan teaches a frequency range of 1 Hz to 10 kHz for alternating current (Figure 6b on page 574), and in particular a frequency range of 10-300 Hz so that the cells experience a reversal in polarity (page 575, col. 1, “The reversal of DNA/membrane complex started to occur and became stronger with higher ac frequency due to the shorter time for the DNA/membrane complex formation. Although by itself alone this theory still does not explain why the transfection efficiency increased with higher frequency in the range of 10–300 Hz, it provides an explanation to the decrease of the transfection efficiency beyond the medium ac frequency region of 300–1000 Hz.”).
(claim 15)  Faurie teaches pulsating bipolar direct current (see Zhan 575, col. 1, “A recent paper by Faurie et al. further demonstrated that when discrete dc [direct current] pulses of reversed polarity were applied, the reversal of the DNA/membrane complex by the opposite field was significant only when the delay between pulses was less than 1 s [45].”; see also Faurie, page 119, col. 2, “six unipolar or bipolar rectangular pulses lasting 1 ms at various repetition frequencies were applied at a 400 V amplitude (800 V/cm voltage to electrode distance ratio)”). Geng teaches constant direct current (ABSTRACT).


Response to arguments: In papers filed 06/22/2021, Applicant argues that Faurie and Wikipedia do not remedy the deficiencies of the cited prior art references as already argued. See pages 12-13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Examiner has addressed Applicant arguments above.
	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100, as applied to claims 6-10, 18-19, 21-25, 33-34, above; in view of Zhao et al. “A Flow-Through Cell Electroporation Device for Rapidly and Efficiently Transfecting Massive Amounts of Cells in vitro and ex vivo”, Scientific Reports, 6:18469, pages 1-9 (published: January 2016), of record in IDS.
This rejection is repeated for the same reasons as set forth in the Office action mailed 02/22/2021. Examiner’s reply to Applicant’s traversal follows the reiterated rejection below. 
(claim 20) Geng does not teach that the cells are immune cells. Prior to the effective filing date of the instantly claimed invention, Zhao is considered relevant prior art for teaching a method prima facie obvious to one of ordinary skill in the art to substitute Chinese hamster ovary cells, as taught by Geng, with T cells, as taught by Zhao, with a reasonable expectation of success because Zhao successfully transfects T cells using a flow-through electroporation technique (page 6, “To evaluate to capability of FED [flow-through cell electroporation device] on transfecting hard-to-transfected cells, we tried two kinds of cells: HL-60, human promyelocytic leukemia cells and CCRF-CEM, a T lymphoblastoid cell line. … Taken together, DNA transfection assays above reveals that the FED [flow-through cell electroporation device] had the ability to electroporate not only easy-to-transfect cell but also hard-to-transfect cells with satisfactory efficiency and cell viability.”). An artisan would be motivated to substitute Chinese hamster ovary cells, as taught by Geng, with T cells, as taught by Zhao, in order to use the flow-through electroporation method for immune therapy (see Zhao, page 1, “For example, in tumor immune therapy, 108 – 109 immune cells need to be ex vivo transfected and re-transfused to patient in few hours. To address the issue of cell processing speed, the continuous cell electroporation was firstly demonstrated … ”).

Response to arguments: In papers filed 06/22/2021, Applicant argues that Zhao does not remedy the deficiencies of the cited prior art references as already argued. See page 13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Examiner has addressed Applicant arguments above.

	
Claims 17, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. “Flow-through electroporation based on constant voltage for large-volume transfection of cells”, Journal of Controlled Release 144 (2010) 91–100; Faurie et al. “Electro-mediated gene transfer and expression are controlled by the life-time of DNA/membrane complex formation”, J Gene Med, 2010, 12: 117–125; Wikipedia, “Duty Cycle”, 19 September 2020, pages 1-4, as applied to claims 11-16, 26-30 above; and in further view of US 2012/0088842 A1 to Dzekunov, Sergey.
This rejection is repeated for the same reasons as set forth in the Office action mailed 02/22/2021. Examiner’s reply to Applicant’s traversal follows the reiterated rejection below. 
Geng and Faurie are silent as to the conductivity of the liquid media. Prior to the effective filing date of the instantly claimed invention, Dzekunov is considered relevant prior art for teaching electroporation methods using highly conductive buffers (see Abstract). Dzekunov teaches that physiological media usually have a high conductivity in the range 15-20 mS/cm (paragraph [0007]) and, in particular that “platelets are extremely sensitive to biochemical changes in their environment and should be kept under physiological conditions whenever possible” (paragraph [0012]). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a liquid media, as taught by Geng, with a liquid media comprising a conductivity of 15-20 mS/cm, as taught by Dzekunov, with a reasonable expectation of success because the simple substitution of one known element for another 

Response to arguments: In papers filed 06/22/2021, Applicant argues that Dzekunov does not remedy the deficiencies of the cited prior art references as already argued. See page 13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Examiner has addressed Applicant arguments above.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633